Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to appeal filed on 6/14/2021.
b.    	Claims 1-3, 6-9, 11-13, 16-19, 21 and 23-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Mr. Eric S. Replogle (Reg. No. 52,161) on 10/18/2021.

The application has been amended as follows: 
This amendment will replace all prior versions and listings of claims in the application.  The amendment is based on claims filed on 9/30/2020.  Please see the attached Examiner’s Amendment.




Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-3, 6-9, 11-13, 16-19, 21 and 23-24 are allowed as the prior art of record, the combined teaching of Fredrikson and  Jiang and  Renders fails to disclose the features in a particular manner as claimed.
	Fredrikson discloses a system that combines the goals of privacy and content personalization in the browser. REPRIV discovers user interests and shares them with third parties, but only with an explicit permission of the user. We demonstrate how always-on user interest mining can effectively infer user interests in a real browser. We go on to discuss an extension framework that allows third-party code to extract and disseminate more detailed information, as well as language-based techniques for verifying the absence of privacy leaks in this untrusted code. To demonstrate the effectiveness of our model, we present REPRIV extensions that perform personalization for Netflix, Twitter, Bing, and GetGlue. This paper evaluates important aspects of REPRIV in realistic scenarios. We show that REPRIV’s default in-browser mining can be done with no noticeable overhead to normal browsing, and that the results it produces converge quickly. We demonstrate that REPRIV personalization yields higher quality results than those that may be obtained about the user from public sources. We then go on
to show similar results for each of our case studies: that REPRIV enables high-quality personalization, as shown by cases studies in news and search result personalization we evaluated on thousands of instances, and that the performance impact each case has on the browser is minimal. We conclude that personalized content and individual privacy on the web are not mutually exclusive.

	Renders discloses a set of documents is annotated by metadata specifying persons associated with documents and their social roles in the documents. The annotated documents define a group of representation modes including at least one content type and at least one social role. An electronic processing device computes a relevance score for a person of interest using a set of queries each having a target social role by performing a sequence of operations that includes the following operations: computing similarities between documents and queries with respect to at least one similarity mode of the group of representation modes; enriching queries or documents to identify and aggregate nearest neighbor documents that are most similar with respect to at least one enrichment mode of the group of representation modes; aggregating over documents; aggregating over queries; and aggregating over at least one of (i) enrichment modes, (ii) similarity modes, and (iii) target social roles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168